Exhibit 4(g) Execution Version K. HOVNANIAN ENTERPRISES, INC., as Issuer HOVNANIAN ENTERPRISES, INC. and the other Guarantors party hereto and WILMINGTON TRUST, NATIONAL ASSOCIATION, as Trustee and Collateral Agent Indenture Dated as of September 8, 2016 9.50% Senior Secured Notes Due 2020 TABLE OF CONTENTS PAGE ARTICLE I Definitions and Incorporation by Reference Section 1.01 Definitions 1 Section 1.02 Rules of Construction 31 ARTICLE II The Notes Section 2.01 Form, Dating and Denominations; Legends 32 Section 2.02 Execution and Authentication; Additional Notes 33 Section 2.03 Registrar, Paying Agent and Authenticating Agent; Paying Agent to Hold Money in Trust 34 Section 2.04 Replacement Notes 35 Section 2.05 Outstanding Notes 35 Section 2.06 Temporary Notes 35 Section 2.07 Cancellation 36 Section 2.08 CUSIP and ISIN Numbers 36 Section 2.09 Registration, Transfer and Exchange 36 Section 2.10 Restrictions on Transfer and Exchange 39 Section 2.11 Regulation S Temporary Global Notes 40 Section 2.12 Transfers of Securities Held by Affiliates 41 Section 2.13 Automatic Exchange from Restricted Global Notes to Unrestricted Global Notes 42 ARTICLE III Redemption; Offer to Purchase Section 3.01 Optional Redemption 43 Section 3.02 Redemption with Proceeds of Equity Offering 44 Section 3.03 Sinking Fund; Mandatory Redemption 45 Section 3.04 Method and Effect of Redemption 45 Section 3.05 Offer to Purchase 46 ARTICLE IV Covenants Section 4.01 Payment of Notes 48 Section 4.02 Maintenance of Office or Agency 49 Section 4.03 Existence 49 Section 4.04 Payment of Taxes and Other Claims 49 Section 4.05 Maintenance of Properties and Insurance 50 Section 4.06 Limitations on Indebtedness 50 Section 4.07 Limitations on Restricted Payments 52 i Section 4.08 Limitations on Liens 55 Section 4.09 Limitations on Restrictions Affecting Restricted Subsidiaries 55 Section 4.10 Limitations on Dispositions of Assets 57 Section 4.11 Guarantees by Restricted Subsidiaries 59 Section 4.12 Repurchase of Notes upon a Change of Control 59 Section 4.13 Limitations on Transactions with Affiliates 60 Section 4.14 Limitations on Mergers, Consolidations and Sales of Assets 62 Section 4.15 Reports to Holders of Notes 63 Section 4.16 [Reserved] 63 Section 4.17 Notice of Other Defaults 63 Section 4.18 Further Assurances; Costs 64 Section 4.19 Limitation of Applicability of Certain Covenants if Notes Rated Investment Grade 66 ARTICLE V Remedies Section 5.01 Events of Default 67 Section 5.02 Other Remedies 70 Section 5.03 Waiver of Defaults by Majority of Holders 70 Section 5.04 Direction of Proceedings 70 Section 5.05 Application of Moneys Collected by Trustee 70 Section 5.06 Proceedings by Holders 71 Section 5.07 Proceedings by Trustee 72 Section 5.08 Remedies Cumulative and Continuing 72 Section 5.09 Undertaking to Pay Costs 72 Section 5.10 Notice of Defaults 72 Section 5.11 Waiver of Stay, Extension or Usury Laws 73 Section 5.12 Trustee May File Proof of Claim 73 Section 5.13 Payment of Notes on Default; Suit Therefor 73 ARTICLE VI Guarantees; Release of Guarantor Section 6.01 Guarantee 75 Section 6.02 Obligations of each Guarantor Unconditional 76 Section 6.03 Release of a Guarantor 76 Section 6.04 Execution and Delivery of Guarantee 77 Section 6.05 Limitation on Guarantor Liability 77 Section 6.06 Article VI not to Prevent Events of Default 77 Section 6.07 Waiver by the Guarantors 77 Section 6.08 Subrogation and Contribution 77 Section 6.09 Stay of Acceleration 78 ii ARTICLE VII The Trustee Section 7.01 General 78 Section 7.02 Certain Rights of the Trustee 78 Section 7.03 Individual Rights of the Trustee 80 Section 7.04 Trustee’s Disclaimer 80 Section 7.05 [Reserved] 80 Section 7.06 Compensation and Indemnity 80 Section 7.07 Replacement of Trustee 81 Section 7.08 Successor Trustee by Merger 82 Section 7.09 Eligibility 82 Section 7.10 Money Held in Trust 82 ARTICLE VIII Defeasance and Discharge Section 8.01 Legal Defeasance and Discharge 83 Section 8.02 Covenant Defeasance 83 Section 8.03 Conditions to Legal or Covenant Defeasance 84 Section 8.04 Deposited Money and Government Securities to be Held in Trust; Other Miscellaneous Provisions 85 Section 8.05 Repayment to Issuer 85 Section 8.06 Reinstatement 85 Section 8.07 Survival 86 Section 8.08 Satisfaction and Discharge of Indenture 86 ARTICLE IX Amendments, Supplements and Waivers Section 9.01 Amendments Without Consent of Holders 87 Section 9.02 Amendments with Consent of Holders 88 Section 9.03 Effect of Consent 89 Section 9.04 Trustee’s Rights and Obligations 89 ARTICLE X [Reserved] ARTICLE XI Collateral and Security Section 11.01 Security Documents 90 Section 11.02 Collateral Agent 90 Section 11.03 Authorization of Actions to be Taken 91 Section 11.04 Release of First-Priority Liens 92 Section 11.05 Filing, Recording and Opinions 93 iii ARTICLE XII Release of Issuer Section 12.01 Release of Issuer 94 ARTICLE XIII Miscellaneous Section 13.01 Effectiveness 95 Section 13.02 Holder Communications; Holder Actions 95 Section 13.03 Notices 96 Section 13.04 Certificate and Opinion as to Conditions Precedent 97 Section 13.05 Statements Required in Certificate or Opinion 97 Section 13.06 Payment Date Other Than a Business Day 98 Section 13.07 Governing Law; Waiver of Jury Trial 98 Section 13.08 No Adverse Interpretation of Other Agreements 98 Section 13.09 Successors 98 Section 13.10 Duplicate Originals 99 Section 13.11 Separability 99 Section 13.12 Table of Contents and Headings 99 Section 13.13 No Liability of Directors, Officers, Employees, Partners, Incorporators and Stockholders 99 Section 13.14 Provisions of Indenture for the Sole Benefit of Parties and Holders of Notes 99 Section 13.15 Trust Indenture Act 99 EXHIBITS EXHIBIT A Form of Note and Guarantee EXHIBIT B Form of Supplemental Indenture EXHIBIT C Restricted Legend EXHIBIT D DTC Legend EXHIBIT E Affiliate Legend EXHIBIT F Regulation S Certificate EXHIBIT G Rule 144A Certificate EXHIBIT H Institutional Accredited Investor Certificate EXHIBIT I Certificate of Beneficial Ownership EXHIBIT J Regulation S Temporary Global Note Legend EXHIBIT K Unrestricted Subsidiaries EXHIBIT L Collateral Perfection Officer’s Certificate iv INDENTURE, dated as of September 8, 2016, among K. HOVNANIAN ENTERPRISES, INC., a California corporation (the “ Issuer ”), HOVNANIAN ENTERPRISES, INC., a Delaware corporation (the “ Company ”), each of the other Guarantors (as defined hereafter) and WILMINGTON TRUST, NATIONAL ASSOCIATION, a national banking association, as Trustee (the “ Trustee ”) and as Collateral Agent (the “ Collateral Agent ”). RECITALS The Issuer has duly authorized the execution and delivery of this Indenture to provide for the issuance of the Issuer’s 9.50% Senior Secured Notes Due 2020 (the “ Notes ”). All things necessary to make this Indenture a valid agreement of the Issuer, in accordance with its terms, have been done, and the Issuer has done all things necessary to make the Notes (in the case of any Additional Notes, when duly authorized), when duly issued and executed by the Issuer and authenticated and delivered by the Trustee, the valid obligations of the Issuer as hereinafter provided. The Issuer now wishes to issue Initial Notes for original issue in the aggregate principal amount of $75,000,000. In addition, the Guarantors party hereto have duly authorized the execution and delivery of this Indenture as guarantors of the Notes. All things necessary to make this Indenture a valid agreement of each Guarantor, in accordance with its terms, have been done, and each Guarantor has done all things necessary to make the Guarantees (in the case of the Guarantee of any Additional Notes, when duly authorized), when duly issued and executed by each Guarantor and when the Notes have been authenticated and delivered by the Trustee, the valid obligation of such Guarantor as hereinafter provided. THIS INDENTURE WITNESSETH For and in consideration of the premises and the purchase of the Notes by the Holders thereof, the parties hereto covenant and agree, for the equal and proportionate benefit of all Holders, as follows: ARTICLE I Definitions and Incorporation by Reference Section 1.01
